Mu. Chief Justice Del Tiouo
delivered the opinion of the court.
It appears from the record that Inés Díaz was charged in the Municipal Court of Cagnas with aggravated assault and battery. After a trial ele novo in the District Court of TIu-■macao he was sentenced to six months in jail. He appealed to this Supreme Court and the record on appeal, which contains no bill of exceptions or transcript of the evidence, was ■filed on April 19, 1928. The regulative time passed without the filing of a brief and on May 15 the hearing was set for June 14.
Three days before the hearing the defendant, by his attorney, presented a motion accompanied by a certificate of the clerk of the district court with a request that it be added to the record. The motion was accompanied also by his brief.
On the day set only the Fiscal appeared. He alleged that lie could not discuss the errors assigned because they were based on a certificate which did not constitute a statement of the case prepared according to law.
As may be seen, everything is informal in this appeal.
The brief was filed too late. If in the exercise of our •discretion we should decide to consider it, we find, as said by the Fiscal, that the errors assigned therein are based on a •certificate which does not constitute a statement of the case.
The record of an appeal may be corrected by adding to it by means of a certified copy issued by the clerk of the lower court something which forms a part of the judgment roll; but when it is soug’ht to bring up to this court documents which do not form a part of the judgment roll it is necessary to follow the procedure prescribed by law for preparing a statement of the case, that is, with the intervention of the adverse party and the trial judge.
■The documents included here are a motion to dismiss made in the Municipal Court of Caguas on the ground that the *640defendant liad been arrested previously for murder and could not be charged later with assault and battery; another motion to dismiss made in the district court on the ground that the trial was suspended after the defendant had pleaded not guilty, on motion of the prosecution and over the objection, of the defendant; a certified copy of the minutes of. the court from which it appears that the trial was continued from the 12th to the 14th of July for failure of the witnesses to appear, and a warrant of arrest against the accused on a charge of murder.
The mere mention of these documents and their contents is sufficient to show that the Fiscal is right. In the first place the motion to dismiss made'in the Municipal Court of Caguas is not connected with any decision of the District Court of Humacao. ¡The incident about the suspension of the trial is not complete. The facts should not arise from the statements of counsel for the defendant in connection with a motion, but should appear in the record. If the defendant wished to bring before the appellate court the two questions referred to in his brief he should have prepared a bill of exceptions to that effect.
Prom an examination of the record proper it is found that the information is sufficient and the judgment is in accordance with the law.
Therefore, the appeal must be dismissed and the judgment appealed from affirmed.